Citation Nr: 0324107	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-08 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran had active duty from September 1950 until June 
1952, and served in the Korean War.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2002 
rating decision of the Regional Office (RO) in Cleveland, 
Ohio, that granted service connection for PTSD, rated 30 
percent disabling from February 2001.  The appellant 
expressed dissatisfaction with this initial rating in a 
notice of disagreement received in March 2002, and perfected 
an appeal to the Board.  

The veteran was afforded a personal hearing before the 
undersigned Member of the Board, via videoconference, in 
April 2003, the transcript of which is of record.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.

The Board points out, however, that during the course of this 
appeal, the regulation authorizing the Board to adjudicate 
claims where new evidence has been obtained, but the 
appellant has not waived initial consideration of the 
additional evidence by first-tier adjudicators, was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  New 
evidence has been received in the instant case for which a 
waiver has not been received.  In view of such, and to avoid 
any prejudice to the veteran (see Bernard v. Brown, 4 Vet. 
App. 384 (1995)), the matter on appeal must be returned to 
the RO for consideration of the claim in light of all 
additional evidence added to the record since the statement 
of case dated in July 2002.

The Board also finds that further development is indicated in 
this instance.  Specifically, the record also reflects that 
on his application for service connection received in 
February 2001, the appellant stated that he had received 
treatment for a nervous disorder at the Huntington [West 
Virginia] and Chillicothe [Ohio] VA Medical Centers.  It 
appears, however, that only clinic notes from Huntington have 
been requested, which date through October 16, 2001.  The 
Board thus finds that clinical data from the Chillicothe, 
Ohio VA need to be retrieved, as well as the records from the 
Huntington VA medical facility dating from October 17, 2001.

Accordingly, this case is REMANDED to the RO for the 
following actions.

1.  Any and all of the veteran's 
outpatient records from the 
Chillicothe, Ohio VA Medical Center 
dating from February 2001, and from the 
Huntington, West Virginia VA Medical 
Center dating from October 17, 2001, 
should be requested and associated with 
the claims folder. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  

3.  Following completion of the 
requested development, the RO should re-
adjudicate the issue of entitlement to 
an initial evaluation in excess of 30 
percent for PTSD based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  If the benefit sought 
on appeal is not granted, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




